In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 02-2218
UNITED STATES   OF   AMERICA,
                                             Plaintiff-Appellee,
                              v.

BRUCE RHODES,
                                         Defendant-Appellant.
                        ____________
          Appeal from the United States District Court
               for the Central District of Illinois.
           No. 01-CR-30012—Richard Mills, Judge.
                        ____________
    ARGUED JANUARY 16, 2003—DECIDED JUNE 2, 2003
                   ____________


 Before FLAUM, Chief Judge, COFFEY, and RIPPLE, Circuit
Judges.
  COFFEY, Circuit Judge. Pursuant to a plea agreement,
Defendant-Appellant Bruce Rhodes (“Rhodes”) pleaded
guilty to mail fraud. Although he waived his rights to
appeal his conviction in the plea agreement, Rhodes
reserved the right to appeal the amount of restitution or-
dered by the district court if the amount ordered exceeded
$9,198.00. The district court ordered that Rhodes make
restitution in the amount of $1,104,557.39, due and pay-
able “immediately” to Rhodes’ former employer, Magna
Investments, Inc. (“Magna”). Rhodes appeals the restitu-
tion order, and we affirm.
2                                              No. 02-2218

             I. FACTUAL BACKGROUND
  According to the plea agreement, between October 1997
and July 1999, Rhodes worked as an investment represen-
tative for Magna, an investment brokerage firm, at one
of its branches in Springfield, Illinois. While at Magna,
Rhodes created a two-fold scheme to defraud Magna’s
customers and enrich himself. First, without the knowl-
edge or consent of six (6) investors, Rhodes placed money
from their accounts into his own accounts. Second, Rhodes
also diverted the money of approximately 240 investors,
without their knowledge or consent, from the investments
that they had chosen (low-risk, short-term) to investments
that paid a higher commission (high-risk, long-term). To
effectuate this second scam, Rhodes made false state-
ments, prepared false documents, and made use of the U.S.
mails.
  After an investigation by federal authorities, a federal
grand jury was convened on January 4, 2001, and returned
a six-count indictment against Rhodes for his criminal
conduct. Counts I through IV charged him with mail fraud
in violation of 18 U.S.C. § 1343; Counts V and VI charged
him with wire fraud in violation of 18 U.S.C. § 1343. On
July 2, 2001, Rhodes entered into a plea agreement in
which he pleaded guilty to one count of mail fraud. At his
sentencing hearing on April 29, 2002, pursuant to the
plea agreement with the approval of the court, the Govern-
ment moved to dismiss the remaining Counts against
Rhodes and the court agreed.
  The district court sentenced Rhodes to 37 months in
prison, a three-year term of supervised release, and ordered
that he pay a $100 special assessment. In addition, the
judge ordered Rhodes to make restitution in the amount
of $1,104,557.39, due and payable “immediately” to Magna,
relying on the fact that Magna had reimbursed the direct
victims of Rhodes’ fraud.
No. 02-2218                                                3

 Rhodes filed this appeal timely, May 8, 2002, and this
Court has jurisdiction over this matter pursuant to 28
U.S.C. § 1291 and 18 U.S.C. § 3742(a)(1) and (2).


                    II. DISCUSSION
                  A. Argument Waiver
  This Court has repeatedly held that “a voluntary and
knowing waiver of an appeal is valid and must be en-
forced.” See, e.g., United States v. Sines, 303 F.3d 793, 798
(7th Cir. 2002); United States v. Hare, 269 F.3d 859, 860
(7th Cir. 2001); Jones v. United States, 167 F.3d 1142, 1144
(7th Cir. 1999). A waiver is defined as “the intentional
relinquishment or abandonment of a known right.” United
States v. Olano, 507 U.S. 725, 733 (1993)(quoting Johnson
v. Zerbst, 304 U.S. 458, 464 (1938)). An effective waiver
“extinguishes the error and precludes appellate review.”
United States v. Staples, 202 F.3d 992, 995 (7th Cir. 2000).
We note, however, that “a waiver of the right to appeal
does not completely foreclose review.” Jones, 167 F.3d at
1144. A defendant does not lose the right to pursue a
claim that the waiver was involuntarily made, was based
on a constitutionally impermissible factor (such as race),
or was made without the effective assistance of counsel.
Id. at 1144-45.
  Here, however, Rhodes does not claim that the waiver
was involuntarily made, was based on an impermissible
factor, or was made without the effective assistance of
counsel. Rather, Rhodes objects to the fact that the restitu-
tion order imposed on him directs him to pay his former
employer, Magna. He also maintains that the district
court erred by not establishing a payment schedule for
the restitution.
  We will not vitiate the plea agreement by entertaining
either of these two arguments. Paragraph 12 of the plea
4                                                No. 02-2218

agreement expressly states that “the Defendant knowingly
and voluntarily waives the right to appeal his conviction,
any invalidity in the plea agreement and any sentence
within the maximum provided in the statute of conviction.”
The only exceptions to this waiver are narrow: “[T]he
Defendant reserves the right to appeal from (a) any find-
ing that the amount of loss attributable to the Defen-
dant under §2F1.1 or owed as restitution is more than
$9,198.00; (b) any determination that the Defendant’s
sentencing range for imprisonment is higher than 33 to 41
months; and (c) any upward departure.”
  Rhodes was sentenced within the 33-41 month range (37
months), and he did not receive any upward departure.
Under the terms of the plea agreement he signed, Rhodes
reserved the right to appeal only one aspect of the restitu-
tion order—the amount owed, if ordered over a given
amount of $9,198.00. Thus, he waived his right to make
any other arguments—including those concerning the
identity of the party to whom he was ordered to make
restitution and the lack of a payment schedule—when he
signed the plea agreement.
  As we stated in United States v. Behrman, 235 F.3d 1049,
1052 (7th Cir. 2000), waivers of appeal will be enforced
“only to the extent of the agreement.” The plea agree-
ment that Rhodes signed reflected a specific consideration
of the restitution issue—i.e., the explicit exception to the
appeal waiver over the amount of the restitution. Thus,
we refuse to hold that the matter of restitution in this
case was not specifically considered and treated in the
negotiation and formulation of the plea agreement.


          B. Calculation of the Loss Amount
  Unlike waiver, which is “accomplished by intent,” forfei-
ture “comes about through neglect.” Staples, 202 F.3d at
995. Forfeiture permits plain error review. Id.; see also Fed.
No. 02-2218                                               5

R. Crim. P. 52(b) (“A plain error that affects substantial
rights may be considered even though it was not brought
to the court’s attention.”).
  Rhodes contends on appeal that Magna over-compensated
the victims of his fraud, and thus the court committed error
when determining the amount of restitution. Rhodes’
complaint essentially is that Magna was not patient
enough, and that it should have waited until interest
rates had changed before liquidating the riskier invest-
ments Rhodes had purchased for Magna’s customers
without their consent. As Rhodes failed to raise this
objection in the trial court, he has forfeited the issue and
we will therefore apply plain error review.
  This Court has held that under the Mandatory Victims
Restitution Act of 1996, 18 U.S.C. § 3663, there must be
a “causal relation between the defendant’s conduct and
the loss that the Act requires him to restore.” United
States v. Martin, 195 F.3d 961, 968 (7th Cir. 1999). While
for sentencing purposes “loss” is defined as the greater
of either the “actual” or the “intended” amount lost due
to the fraud, see U.S.S.G. §2B1.1, cmt. n.2 (2002), for
restitution purposes the statute implicitly requires that
the restitution award be based on the amount of loss
actually caused by the defendant’s offense. See United
States v. Brierton, 165 F.3d 1133, 1139 (7th Cir. 1999).
  The district judge after review found that the investors
Rhodes defrauded “suffered an actual loss of $1,104,557.39
because that is the amount of money Magna Invest-
ments had to dole out in order to make its customers
whole as a result of Rhodes’ fraud.” While it is not clear
to us that the district court properly distinguished be-
tween “loss” for purposes of sentencing and “loss” for
purposes of making restitution, see United States v. Rhodes,
201 F. Supp. 2d 906, 912 (C.D. Ill. 2002), we hold that it
is ultimately immaterial for the purposes of this appeal.
6                                                 No. 02-2218

The district court found that Rhodes’ actions caused the
losses actually suffered by the victims of his fraudulent
scheme, see id., and in the absence of any documented
proof of miscalculation in the amount ordered, we refuse
to set aside the amount of the restitution.


               C. Consequential Damages
  Rhodes’ last argument against the district court’s restitu-
tion order is that he should not be required to reimburse
Magna for “consequential damages.”1 Rhodes claims that
“in order to avert possible suit by its customers,” Magna
immediately liquidated the unauthorized investments
Rhodes had made, thereby incurring losses caused by a
dip in the values of those investments and the fact that
at least some of the investments were sold before their
maturation date.
  A district court’s imposition of an order of restitution
is reviewed for an abuse of discretion. United States v.
McIntosh, 198 F.3d 995, 1003 (7th Cir. 2000). Here, we
refuse to hold that the district judge abused his discre-
tion in determining the extent of the damages caused by
Rhodes’ fraudulent actions. The court pointed to the fact
that “the victims came to Rhodes and asked him to
place their money in a short-term, relatively risk free
investment, and he gave them a long-term, higher-risk
investment in order to receive a greater profit for himself.”
Referencing the commentary in the Sentencing Guide-
lines on product substitution cases, the district judge did
not abuse his discretion in stating that “Rhodes, rather
than the victims, should bear the risk of forces beyond his



1
  “Consequential damages” are those damages that do not flow
directly from a party’s action, but only from some of the conse-
quences or results of such action.
No. 02-2218                                              7

control. . . . [T]o the extent that the interest rates have
come into play in calculating the amount of loss, they have
done so due to Rhodes’ own conduct. . . . Magna Invest-
ments should be lauded, not punished, for stepping up
to the plate and making its customers whole.” 201 F. Supp.
2d at 913.


                  III. CONCLUSION
  We are convinced that the district court did not err in
concluding that Rhodes’ actions caused the losses suf-
fered by the victims of his fraudulent schemes. We also
hold that the court, in the absence of any documented
proof to the contrary, properly determined the amount of
loss in the order of restitution imposed upon Rhodes. As
we believe Rhodes has waived his other arguments made
on this appeal, we AFFIRM the district court’s imposition
of the order of restitution.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—6-2-03